16-2020-CA-003565-XXXX-MA Div: CV-E
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 1 of 10 PagelD 491

Filing # 108961002 E-Filed 06/16/2020 07:59:22 PM

IN THE CIRCUIT COURT, FOURTH JUDICIAL CIRCUIT, IN AND FOR
DUVAL COUNTY, FLORIDA

PRIME HEALTHCARE SERVICES - ) | COMPLAINT AT LAW
LEHIGH ACRES, LLC, dba LEHIGH )
REGIONAL MEDICAL CENTER, )
) | Case No.
Plaintiff, )
) | Division:
V. )
) | JURY TRIAL DEMANDED
BLUE CROSS BLUE SHIELD OF )
FLORIDA, INC., and DOES 1 )

THROUGH 25, INCLUSIVE,

 

 

Defendants.
PLAINTIFF PRIME HEALTHCARE SERVICES - LEHIGH ACRES, LLC,
dba LEHIGH REGIONAL MEDICAL CENTER'S COMPLAINT AT LAW
1. Plaintiff, PRIME HEALTHCARE SERVICES - LEHIGH ACRES,
LLC, dba LEHIGH REGIONAL MEDICAL CENTER, (hereinafter "LRMC"), by
and through its attorneys, LAW OFFICES OF STEPHENSON, ACQUISTO &
COLMAN, for its Complaint at Law (“Complaint”) against BLUE CROSS BLUE
SHIELD OF FLORIDA, INC., (hereinafter "BCBSF") and DOES 1 THROUGH
25, INCLUSIVE, upon personal information as to their own activities and upon
information and belief as to the activities of others and all other matters, and states

as follows:

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 06/24/2020 07:29:39 AM
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 2 of 10 PagelD 492

INTRODUCTION

2. This is an action against BCBSF for breach of express written contract
between LRMC and BCBSF. By this action, LRMC seeks compensatory damages,
interest, and attorney's fees and costs.

PARTIES

3. PRIME HEALTHCARE SERVICES - LEHIGH ACRES, LLC, dba
LEHIGH REGIONAL MEDICAL CENTER is a not-for-profit public benefit
corporation organized and existing pursuant to the laws of the State of Florida.
LRMC provided medical care to Patients (as such term is defined herein), BCBSF
beneficiaries. LRMC has its principal place of operation in the City of Lehigh
Acres, County of Hillsborough, and State of Florida and is incorporated in the
State of Florida.

4. | BCBSF is a domestic insurance company, incorporated in the state of
Florida with its principal office located in City of Jacksonville, County of Duval.

5. LRMC is unaware of the true names and capacities, whether
corporate, associate, individual, partnership or otherwise of defendants DOES 1

through 25, inclusive, and therefore sues such defendants by such fictitious names.

 

24693. LRMC v. BCBS of FL -2- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 3 of 10 PagelD 493

LRMC will seek leave of the Court to amend this Complaint to allege the true
names and capacities when ascertained.

6. BCBSF and DOES 1 through 25, inclusive, shall be collectively
referred to as "BCBSF" or "Defendants."

7. Defendants, each of them, at all relevant times, have transacted
business in the State of Florida. The violations alleged within this Complaint have
been and are being carried out in the State of Florida.

8. At all relevant times each of the Defendants, including the Defendants
named "Doe," was and is the agent, employee, employer, joint venturer,
representative, alter ego, subsidiary and/or partner of one or more of the other
defendants, and was, in performing the acts complained of herein, acting within the
scope of such agency, employment, joint venture, or partnership authority, and/or
is in some other way responsible for the acts of one or more of the other
defendants.

JURISDICTION AND VENUE

9. Jurisdiction over this matter exists under Fla. Stat. Ann. § 48.193

because LRMC is a resident of the State of Florida, and because BCBSF is a

resident of the State of Florida and BCBSF’s making and performance of the

 

24693. LRMC v. BCBS of FL -3- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 4 of 10 PagelD 494

transactions, express written contract and implied-in-fact contract at issue are
substantially connected with the State of Florida. Further, under paragraphs 11 and
12 of the Contract (as such term defined herein) the parties expressly agreed to the
jurisdiction of the Florida state courts with venue in Duval County, Florida.

10. Venue is proper in the Duval County pursuant to Fla. Stat. Ann. §
47.011 because it is the county in which the transactions occur out of which the
cause of action arises and the county where Defendants reside. Further, under
paragraphs 11 and 12 of the Contract (as such term defined herein) the parties
expressly agreed to the jurisdiction of the state court in Duval County, Florida.

FACTUAL BACKGROUND

 

11. LRMC, between the dates of October 5, 2016 and October 23, 2019,
provided medically necessary treatment to the individuals identified on the
spreadsheet attached as Exhibit A‘ to this Complaint (and which is incorporated
herein by this reference as though set forth in full) (hereinafter the "Patients")
totaling 254 claims.

12. LRMC is informed and believes and thereon alleges that at all

relevant times Patients were beneficiaries of health plans sponsored, administered,

 

'LRMC has limited disclosure of patient identification here pursuant to the privacy provisions of
the Health Insurance Portability & Accountability Act (“HIPAA”), 42 U.S.C. §§ 1320 et seq.,

Fla. Stat. Ann. § 456.057.
24693. LRMC v. BCBS of FL -4- COMPLAINT ATLAW

 
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 5 of 10 PagelD 495

and/or funded by BCBSF.

13. Prior to all individual dates of service set forth in Ex. A, LRMC
sought and received authorization for treatment from BCBSF. BCBSF gave the
authorization and approved the medically necessary services rendered to Patients,
and BCBSF approved admission of the Patients. In cases where authorization was
not required, such as emergencies, LRMC provided the medically necessary care
as required by state and federal law.

14. On the dates of service set forth in Ex. A, LRMC rendered medically
necessary services, supplies and/or equipment to Patients until said Patients
became stable for discharge from LRMC.

15. LRMC timely and properly submitted the bills containing said charges
for the medically necessary services, supplies, and/or equipment rendered to
Patients to BCBSF for payment.

16. BCBSF failed to pay LRMC fully, promptly and properly for the
medically necessary services, supplies, and/or equipment rendered to said Patients,
despite demands thereof.

17. BCBSF received premium payments for Patients’ enrollment and

coverage in BCBSF’s respective health plans.

 

24693. LRMC v. BCBS of FL -5- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 6 of 10 PagelD 496

18. Asadirect and proximate result of BCBSF's wrongful conduct,
LRMC has suffered damages in an amount to be proven at trial but not less than
the sum of $919,008.43 exclusive of interest.
COUNT I- BREACH OF EXPRESS WRITTEN CONTRACTS
(Against Defendant BCBSF and DOES 1 through 25, inclusive)

19. LRMC incorporates by reference and re-alleges all prior paragraphs of
this Complaint here as though set forth in full.

20. On or about February 1, 2016, in the City of Jacksonville, Duval
County, Florida, LRMC entered into a Letter of Agreement For Hospital Services
with BCBSF and Health Options, Inc., a redacted copy of which is attached as
Exhibit B to this Complaint? (and which is incorporated herein by this reference as
though set forth in full) (the "Contract") (the signature of BCBSF therein
demonstrating acceptance by incorporation of BCBSF in part), in consideration of

which BCBSF agreed to pay for the medically necessary services, supplies and/or

 

* Notwithstanding the forgoing, LRMC is willing to produce the full, unredacted copy of the subject exhibit contract
during discovery, upon an agreement to and terms of an appropriately worded, Court-entered protective order. This
exhibit contract contains confidential and privileged information reflecting competitive pricing, reimbursement
methodology and proprietary information between LRMC and BCBSF. Certain portions of the exhibit consist of,
reflect, and/or would tend to reveal confidential information and documents. LRMC’s interests in maintaining the
confidentiality of this information and documentation outweighs the public’s interest in access to it. The Contract
attached as an exhibit and referenced in the Complaint contains a confidentiality provision that requires the use of all
reasonable endeavors to keep such information and documents strictly private and out of the possession of third
parties who have not been authorized to obtain such information or documents. This document also contains trade
secret and other private business information for which unfair business advantage may accrue to third parties.

24693. LRMC v. BCBS of FL -6- COMPLAINT AT LAW

 
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 7 of 10 PagelD 497

equipment rendered to Patients to LRMC.

21. According to the Contract, LRMC agreed to render medically
necessary care to individual enrollees of BCBSF plans. See Preamble and
Attachment A of Ex. B. In exchange for the medically necessary services provided
to BCBSF enrollees, BCBSF agreed to pay the respective LRMC entities the stated
rates called for in the Contract. See § 3 and Attachment A of Ex. B.

22. Atall relevant times, LRMC satisfied its obligations under the
Contract. LRMC was a party to its Contract as a provider of medically necessary
care for the benefit of Patients, as individual enrollees of BCBSF’s health plans. In
exchange, BCBSF agreed to pay LRMC the negotiated rate pursuant to the terms
of the Contract for that care. Jd.

23. Under the Contract, LRMC agreed to submit bills to BCBSF
reflecting applicable codes related to those covered services provided by LRMC
associated with rendering medically necessary care to the individual enrollee of
BCBSF. See § 3 of Ex. B. In exchange, BCBSF agreed to process and pay such
claims at a rate according to LRMC’s Contract with BCBSF. See § 3 and
Attachment A of Ex. B.

24. According to the Contract, BCBSF owes LRMC an outstanding total

 

24693. LRMC v. BCBS of FL -7- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 8 of 10 PagelD 498

of $919,008.43, after due credit is given for BCBSF's payment made of
$483,397.29, for the medically necessary services rendered to Patients identified in
Ex. A.

25. LRMC performed all conditions, covenants, and promises required on
its part to be performed in accordance with the terms and conditions of its Contract
with BCBSF.

26. LRMC demanded that BCBSF perform its obligations and pay it the
amount due and owing under its Contract, for the medically necessary care it
rendered to Patients.

27. However, BCBSF failed to pay LRMC the contracted amount due for
the medically necessary care rendered to Patients despite demands thereof. In
accordance with the terms of the Contract, LRMC engaged in BCBSF’s internal
provider appeal policy in order to resolve the dispute without the need for
litigation. See § 11 of Ex. B. LRMC also complied with the negotiation timeline
requirement of the contract and has now exhausted all available contractual and
administrative remedies to appeal to BCBSF for reimbursement of the medically

necessary care rendered to Patients. Jd.

28. Despite demands thereon, BCBSF has refused to pay fully LRMC for

 

24693. LRMC v. BCBS of FL -8- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 9 of 10 PagelD 499

the medically necessary services rendered to Patients. As a direct and proximate
result of BCBSF's breach of express written contract, LRMC has suffered damages
in an amount to be proven at trial but not less than the sum of $919,008.43,
exclusive of interest.
29. WHEREFORE, LRMC prays this Court enter judgment in its favor
and against BCBSF as follows:
a) For the principal sum of $919,008.43;
b) For interest on such principal sum at the rate proscribed, pursuant to
SEB S.A. v. Sunbeam Corp., 476 F.3d 1317, 1320 (11th Cir.2007) (citing
Argonaut Ins. Co. v. May Plumbing Co., 474 So.2d 212, 215 (Fla.1985) , and
Fla. Stat. Ann. § 55.03 and;
c) For court costs and reasonable attorney's fees as provided in Fla. Stat.

Ann. § 57.041 and;

d) Grant such other and further relief as the Court deems just and proper.

Dated: 6/15/2020

Respectfully submitted,

 

24693. LRMC v. BCBS of FL -9- COMPLAINT AT LAW
Case 3:20-cv-00988-MMH-JBT Document 4 Filed 09/03/20 Page 10 of 10 PageID 500

LAW OFFICES OF
STEPHENSON, ACQUISTO
& COLMAN, INC.

One of the Attorneys for Plaintiff
PRIME HEALTHCARE SERVICES
- LEHIGH ACRES, LLC, dba
LEHIGH REGIONAL MEDICAL
CENTER

Barry Sullivan, Esq. (1009364)

Marcus R. Morrow, Esq. (Pending)

LAW OFFICES OF STEPHENSON, ACQUISTO & COLMAN, INC.
20 N. Clark St., Suite 3300

Chicago, IL 60602

Phone: (312)-626-1870

Fax: (818)-559-5484

bsullivan@sacfirm.com

mmorrow@sacfirm.com

 

 

 

24693. LRMC v. BCBS of FL -10- COMPLAINT AT LAW
